Lows, J.
Two grounds of . error ■ are assigned and -pressed upon our notice.
1. Intoxicating: liquors federal license. 1st. It is claimed that the ¿daft should not bave sustained tbe demurrer to thS defendant’s special . plea. ,-
2d. That tbe court bad no powef dr. jurisdiction over tbe offense specified, and erred in giving judgment against tbe defendant.
• Tbis last objection bas been so frequently considered and determined by us, that we sha,]! leave it upon tbe authority of tbe cases already decided. ■■•
. It may be that tbis want of jurisdiction under tbe State law, however, is urged upon the ground that tbe late act o'f Congress, referred to in tbe statement of tbis case, bas taken it away by virtue of tbe license -.wbicb it grants to trade and traffic in liquors. If So,'We will notice this question in connection with tbe alleged error committed by tbe court, in sustaining tbe demuiiféí.-'.to’jthe special plea, tbe. substance of wbicb we have already given. It is manifest that tbis special defense proceeds.uppn the idea that whatever-power tbe court possessed-ever this offense heretofore, under tbe statutes of tbe St.at.e, is. now lost or annulled by tbe paramount authority:of! tbe act of Congress aforesaid. We can readily conceive bow this might bave become a somewhat embarrassing • •question upon tbe hypothesis that a license from Congress, or under an act of Opngress to deal in liquors by tbe retail; would carry with it as an incident, tbe right to sell,, but at tbe time *46Congress passed that law it was not ignorant tbat there were some States which had passed acts for the suppression of intemperance, or enacted what are termed prohibitory liquor laws, and hence, to avoid any conflict of jurisdiction it made special provision in said act to meet such cases, and therefore it was further enacted, “ that no license hereinbefore provided for, if granted, shall be construed to authorize the commencement or continuation of any trade, business, or occupation or employment therein mentioned, within any State or Territory of the United States, in which it is or shall be specially prohibited by the laws thereof, or in the violation of the laws of any State or Territory, &c. § 67, Sessions Laws of Congress, of the year 1862, page 159.
This section, whilst it remains in force, disembarrasses the State and national government of all conflict of jurisdiction on this subject, and it follows that a license under this law, in the hands of the defendant, affords him no immunity from the penalty that should follow a violation of our own prohibitory liquor law; and hence it follows that the demurrer to the special plea aforesaid, was properly sustained, and, there being no error, the judgment is
Affirmed.